Citation Nr: 0024267	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-43 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that granted service 
connection for PTSD with dysthymia, and assigned a 30 percent 
evaluation under diagnostic code 9411, effective from March 
1994.  The veteran submitted a notice of disagreement in 
April 1996, and the RO issued a statement of the case in 
August 1996.  The veteran submitted a substantive appeal in 
September 1996.  In November 1999, the RO increased the 
rating for PTSD to 50 percent, effective from the original 
date of claim in March 1994.  In July 2000, the veteran and 
his wife testified before an Acting Member of the Board.  


FINDINGS OF FACT

1.  The old version of the rating criteria is more 
advantageous to the veteran.

2.  The veteran is virtually isolated from the community and 
has been since the effective date of service connection.


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1966 to July 1968, 
and he served in Vietnam from June 1967 to June 1968.

The post-service medical records show that the veteran 
suffered a stroke in 1987 with weakness on the right side and 
speech involvement.

VA outpatient records reflect a provisional diagnosis of PTSD 
in December 1993.  The veteran reported increasing 
nightmares, intrusive recollections, insomnia, lethargy, 
anger, depression, and agitation.  The veteran reported that 
he tried to kill his wife after returning from Vietnam.  He 
also reported aggression toward a tenant.

VA outpatient records in March 1994 show a diagnosis of PTSD 
and dysthymia.

A VA psychiatric assessment report in July 1994 reflects that 
the veteran had mostly PTSD symptoms plus several depressive 
features.  The veteran reported that he heard friends' voices 
from Vietnam on occasion.  A history of thought and plan to 
harm others was noted, but was not present at the time.  The 
veteran was not considered a danger to himself.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
60, indicative of moderate difficulty in social and 
occupational functioning.

VA hospital records in September 1994 show a diagnosis of 
PTSD.

An April 1995 RO rating decision granted service connection 
for PTSD with dysthymia, and assigned a 30 percent evaluation 
under Diagnostic Code 9411, effective from March 1994.

An August 1998 RO rating decision denied service connection 
for residuals of a stroke as secondary to PTSD.

VA outpatient records in December 1998 reflect that the 
veteran reported no side-effects from medication; that he was 
doing well; that he was eating and sleeping well with good 
energy; that there were no behavioral problems; and that he 
was interacting well.  The examiner noted that the veteran 
was alert and oriented and cooperative with good self-report.  
Affect was bright; thought process was goal-directed.  There 
were no psychosis or delusional tension; there were no 
suicidal or homicidal ideation or plans.  The veteran stated 
that he planned to go to South America to work at a cattle 
ranch.  The veteran was diagnosed with PTSD.  The examiner 
assigned a GAF score of 65, indicative of some difficulty in 
social and occupational functioning.

VA outpatient records in March 1999 reflect that the veteran 
reported having decreased strength on his right side and had 
aphasia, due to a prior stroke.  The veteran reported that 
his mood was no better with medication; he still had 
insomnia, but could sleep longer at a stretch; his appetite 
increased; he was irritable, but not violent; he had no 
homicidal or suicidal ideations and no paranoid delusions, 
but he was always on guard; he had flashbacks of the war once 
or twice weekly, with hallucinations; and he had daily 
intrusive memories of war.  The veteran reported that he got 
along fine with his family, and that he worked around the 
family farm.  The examiner noted that the veteran had a 
little difficulty expressing thoughts, and there was some 
hesitancy; form of thought was normal.  Affect was rather 
tense and blunted and dysphoric, pleasant.  The veteran was 
diagnosed with PTSD, dysthymia.

A May 1999 RO rating decision continued the 30 percent rating 
for PTSD.

The veteran underwent a psychiatric evaluation for 
compensation purposes in August 1999.  The veteran reported 
having had a stroke in 1987.  He had difficulty expressing 
himself and talked in slurred speech.  He had a substantial 
decrease in memory and was unable to do financial 
calculations, balance a checkbook, or keep up with mail or 
other routine tasks at home.  The veteran reported that these 
symptoms had persisted since the stroke.  The veteran also 
reported being in heavy combat while in Vietnam during the 
late 1960's, and that he watched his commanding officer die 
and had to move his body.  Since Vietnam, the veteran 
reported having intrusive memories, flashbacks, anhedonia, 
restricted affect, morbid outlook, insomnia, mood lability, 
hypervigilance, and hyper-startle response.  The veteran 
reported being very isolated and withdrawn, having a quick 
temper, and becoming very irritable and angry at times.  The 
veteran reported heavy alcohol use, but that he had remained 
abstinent for the past 15 years.  The veteran reported 
receiving treatment in the mental health clinic for the past 
3 years, and that he was taking medication with some mild 
improvement in irritability and mood.  He denied any suicidal 
attempts.  The veteran reported being married for 30 years, 
and that his wife and 2 children had been very supportive; he 
was very isolated and had few, if any, friends.  The veteran 
reported being able to dress and feed himself.  The veteran 
reported some chronic depression and anxiety symptoms, and 
that his current unemployment was secondary to these symptoms 
and his cognitive impairment.
 
Upon examination, the veteran was alert and oriented to the 
month; he could not say what year or what county he was in, 
but he did know the city.  The veteran had severe speech 
latency and would often hesitate 20 to 30 seconds before 
answering any questions.  His affect showed severe masked 
facies and flat affect.  The veteran's thought process was 
markedly impaired; there was no evidence of delusions or 
hallucinations.  His short-term memory was impaired; he was 
unable to spell "world" forwards or backwards.  The veteran 
was able to do very simple calculations, such as 3 times 5; 
he was unable to do any more complex calculations, such as 12 
plus 6.  The veteran had substantial difficulty doing basic 
skills of life.  He was able to maintain minimal personal 
hygiene.  Behavior displayed was somewhat inappropriate.  
There was no evidence of obsessive or ritualistic behavior; 
there was historical evidence for impaired impulse control 
with subsequent decrease in mood.  There were no signs of 
panic attacks.  There was marked evidence of depression and 
anxiety.  The veteran also had sleep impairment.

The diagnosis on Axis I was vascular dementia, secondary to 
cerebral vascular accident with depressed mood as manifested 
by stroke in 1987, with subsequent severe cognitive 
impairment, aphasia, decreased ability to organize or do 
abstractions, and substantial work and social impairment.  
The examiner assigned a GAF score of 30 for dementia, 
indicative of serious impairment in communication or 
judgment, or an inability to function in almost all areas.

The diagnosis on Axis II was PTSD, chronic, moderate to 
severe, as manifested by trauma sustained in Vietnam with 
subsequent intrusive memories, flashbacks, anhedonia, 
restricted affect, morbid outlook, insomnia, mood lability, 
and hypervigilance.  The examiner assigned a GAF score of 50 
for PTSD, indicative of serious symptoms or serious 
impairment in social and occupational functioning.

The examiner noted that the veteran had severe cognitive 
impairment due to the stroke in 1987, and that his PTSD 
symptoms interfere and cause further isolation and 
withdrawal.

A November 1999 RO rating decision increased the evaluation 
for PTSD from 30 percent to 50 percent, effective from March 
1994.

VA outpatient records in November 1999 reflect that the 
veteran had a lot of suicidal ideation for about a week, and 
was depressed and wished he were dead.  The veteran unloaded 
his gun and locked it in a gun cabinet.  Hospital or clinical 
admission was strongly recommended for the veteran, but he 
declined.

VA outpatient records in February 2000 reflect that the 
veteran again had suicidal ideation and was depressed.  The 
veteran reported that he did not get the job he was hoping 
for, and that he continued to be stressed in his current job.  
The veteran admitted to homicidal ideation towards his boss 
and the assistant to the boss, but denied any plans or 
intent.  Hospital or clinical admission was again advised, 
but the veteran declined.

In July 2000, the veteran and his wife testified before an 
Acting Member of the Board.  Testimony of the veteran and his 
wife was to the effect that the veteran took medications and 
had problems sleeping; that the veteran would get frustrated 
easily and violent, and did not like being around people; 
that the veteran had a gun in every room, and felt safe with 
guns; that the veteran did not leave home after dark; and 
that the veteran's wife assisted the veteran with medications 
and daily necessities, such as personal hygiene.  The veteran 
and his wife also testified that the veteran took over his 
father's construction business, but had difficulties dealing 
with people and with staying on the job, causing the business 
to fold.

B.  Legal Analysis

The veteran's claim for a higher initial evaluation for PTSD 
is well-grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for psychiatric disorders was amended on November 7, 
1996.  Thus, VA must rate the disability level of the 
veteran's PTSD under the criteria in effect for PTSD prior to 
November 7, 1996 (the old criteria) for the period of March 
22, 1994 to November 6, 1996 (that is, the new criteria 
should not be applied to evidence dated prior to November 7, 
1996) and should rate the disability level of the veteran's 
PTSD under both the old and the amended versions of the 
rating code for the period from November 7, 1996 to the 
present time.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

In this case, the old version of the rating criteria is more 
advantageous to the veteran.  A review of the medical 
evidence shows that the veteran's level of impairment for 
PTSD has varied over the last several years and his general 
health has deteriorated since his stroke which occurred prior 
to the effective date of service connection for PTSD.  As 
noted, his stroke has caused both cognitive and physical 
impairment and service connection is not in effect for the 
residuals of the stroke.  However, there are some overlapping 
symptomatology due to both the residuals of the stroke and 
the veteran's PTSD.  It is clear from the medical evidence 
that these overlapping symptoms cannot be definitively 
differentiated and, as such, the Board cannot disassociate 
them from the veteran's PTSD.  

The Board places considerable probative value on the hearing 
testimony of the veteran and his wife as it was quite 
credible and compatible with the documentary record.  Upon 
review of the medical evidence dated from 1994 in conjunction 
with the hearing testimony, it is clear that the veteran is 
virtually isolated from the community and has been since the 
effective date of service connection.  The veteran's behavior 
is oftentimes aggressive and has violent overtures.  In 
addition, his service-connected PTSD is manifested primarily 
by intrusive memories, flashbacks, anhedonia, restricted 
affect, morbid outlook, insomnia, mood lability, and 
hypervigilance.  These symptoms impair the veteran's ability 
to establish and maintain effective relationships.  His only 
real social contact is his family.  The Board finds that this 
evidence shows that the level of impairment due to PTSD more 
nearly approximates the criteria for a 100 percent rating 
(rather than the currently assigned 50 percent evaluation) 
under the old criteria.  Resolving all doubt in the veteran's 
favor, therefore, a 100 percent rating for PTSD is warranted 
from the effective date of service connection.

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson.


ORDER

A 100 percent rating is granted for PTSD, subject to the 
regulations applicable to the payment of monetary awards.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

